Appeal from a judgment of Cayuga County Court (Fandrich, J.), entered July 2, 2002, convicting defendant upon his plea of guilty of promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of promoting prison contraband in the first degree (Penal Law § 205.25 [2]). By pleading guilty, defendant forfeited his contention that County Court erred in denying his motion to dismiss the indictment on the ground that the prosecutor violated 7 NYCRR 251-3.1 (d) (1) by using statements that defendant made at a prison disciplinary hearing against him at the grand jury proceeding (see People v Nagle, 308 AD2d 390 [2003]; see also People v Hansen, 95 NY2d 227, 231-232 [2000]). The additional contention of defendant that he was deprived of his constitutional right to a speedy trial (see CPL 30.20) is not supported by the record inasmuch as the alleged eight-month preindictment delay is not inordinately long and defendant can point to no demonstrable prejudice arising from the delay (see People v Pratt, 303 AD2d 843, 843-844 [2003], lv denied 99 NY2d 657 [2003]; see generally People v Taranovich, 37 NY2d 442, 444-445 [1975]). Present—Pine, J.P., Wisner, Hurlbutt, Kehoe and Hayes, JJ.